Exhibit 16(24) : Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 8 day of March, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Mary (Maliz) E. Beams Mary (Maliz) E. Beams, Director Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Michele Eleveld Second Witness Signs: /s/ Amy Barron Printed name of witness : Michele Eleveld Printed name of witness : Amy Barron State of Connecticut) ) ss: at Windsor on March 8, 2012. County of Hartford ) Personally Appeared Mary (Maliz) E. Beams, Signer and Sealer of the foregoing instrument, and acknowledged to be her free act and deed, before me. Mary L. Grimaldi /s/ Mary L. Grimaldi Notary Public, State of Connecticut Notary Public Commission Expires 11/30/15 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 1 st day of March, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W. Britton, Director STATE OF MINNESOTA COUNTY OF Hennepin The foregoing instrument was acknowledged before me this 1 st day of March 2012, by Donald W. Britton. Susan M. Vega /s/ Susan M. Vega Notary Public, State of Minnesota Notary Public Commission Expires 1/31/2015 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 9 th day of March 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Patrick G. Flynn Patrick G. Flynn, Director and Chairman On the 9 th day of March in the year 2012, before me, the undersigned, personally appeared Patrick G. Flynn, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Helen M. Scheuer Helen M. Scheuer Notary Public Notary Public, State of New York No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2015 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: Commonwealth of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 26 th day of March, 2012, before me Maureen O’Hara, the undersigned officer, Commonwealth of Pennsylvania personally appeared Nicholas Morinigo, known to Notarial Seal me (or satisfactorily proven) to be the person whose Maureen O’Hara, Notary, Notary Public name is subscribed as attorney in fact for Patrick G. West Chester Boro, Chester County Flynn, and acknowledged that he executed the same My Commission Expires Jan. 12, 2014 as the act of his principal for the purposes therein contained. /s/ Maureen O’Hara Notary Public State of Connecticut /s/ J. Neil McMurdie County of Hartford Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 23 rd day of March, Nicole L. Molleur 2012, by J. Neil McMurdie, as attorney in fact on Notary Public Within and for behalf of Patrick G. Flynn. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public State of Connecticut /s/ Julie Rockmore County of Hartford Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23 rd day of March, Nicole L. Molleur 2012, by Julie Rockmore, as attorney in fact on Notary Public Within and for behalf of Patrick G. Flynn. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest.; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 15 day of March, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Alain M. Karaoglan Alain M. Karaoglan, Director State of New York County of New York On the 15 day of March in the year 2012, before me, the undersigned, personally appeared Alain M. Karaoglan, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. Susan K. Tieger /s/ Susan K. Tieger Notary Public, State of New York Notary Public No. 01TI5088795 Qualified in Bronx County Commission Expires 11-24-2013 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: Commonwealth of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 26 th day of March, 2012, before me Maureen O’Hara, the undersigned officer, personally Commonwealth of Pennsylvania appeared Nicholas Morinigo, known to me (or Notarial Seal satisfactorily proven) to be the person whose name is Maureen O’Hara, Notary Public subscribed as attorney in fact for Alain M. Karaoglan, and West Chester Boro, Chester County acknowledged that he executed the same as the act of his My Commission Expires Jan. 12, 2014 principal for the purposes therein contained. /s/ Maureen O’Hara Notary Public State of Connecticut /s/ J. Neil McMurdie County of Hartford Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by J. Neil Nicole L. Molleur McMurdie, as attorney in fact on behalf of Alain M. Notary Public Within and for Karaoglan. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public State of Connecticut /s/ Julie Rockmore County of Hartford Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by Julie Rockmore, Nicole L. Molleur as attorney in fact on behalf of Alain M. Karaoglan. Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 28 day of Feb, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Robert G. Leary Robert G. Leary, Director State of New York County of New York On the 28 day of Feb in the year 2012, before me, the undersigned, personally appeared Robert G. Leary, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. Helen M. Scheuer /s/ Helen M. Scheuer Notary Public, State of New York Notary Public No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2015 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: Commonwealth of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 26 th day of March, 2012, before me Maureen O’Hara, the undersigned officer, personally Commonwealth of Pennsylvania appeared Nicholas Morinigo, known to me (or satisfactorily Notarial Seal proven) to be the person whose name is subscribed as Maureen O’Hara, Notary Public attorney in fact for Robert G. Leary, and acknowledged that West Chester Boro, Chester County he executed the same as the act of his principal for the My Commission Expires Jan. 12, 2014 purposes therein contained. /s/ Maureen O’Hara Notary Public State of Connecticut /s/ J. Neil McMurdie County of Hartford Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by J. Neil Nicole L. Molleur McMurdie, as attorney in fact on behalf of Robert G. Leary. Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public State of Connecticut /s/ Julie Rockmore County of Hartford Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by Julie Rockmore, Nicole L. Molleur as attorney in fact on behalf of Robert G. Leary. Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 14 th day of March, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Rodney O. Martin Rodney O. Martin, Director State of New York County of New York On the 14 day of March in the year 2012, before me, the undersigned, personally appeared Rodney O. Martin, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. Susan K. Tieger /s/ Susan K. Tieger Notary Public, State of New York Notary Public No. 01TI5088795 Qualified in Bronx County Commission Expires 11-24-2013 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: Commonwealth of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 26 th day of March, 2012, before me Maureen O’Hara, the undersigned officer, personally Commonwealth of Pennsylvania appeared Nicholas Morinigo, known to me (or satisfactorily Notarial Seal proven) to be the person whose name is subscribed as Maureen O’Hara, Notary Public attorney in fact for Rodney O. Martin, and acknowledged West Chester Boro, Chester County that he executed the same as the act of his principal for the My Commission Expires Jan. 12, 2014 purposes therein contained. /s/ Maureen O’Hara Notary Public State of Connecticut /s/ J. Neil McMurdie County of Hartford Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by J. Neil Nicole L. Molleur McMurdie, as attorney in fact on behalf of Rodney O. Notary Public Within and for Martin. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public State of Connecticut /s/ Julie Rockmore County of Hartford Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by Julie Rockmore, Nicole L. Molleur as attorney in fact on behalf of Rodney O. Martin. Notary Public Within and for The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 27 day of February, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Michael S. Smith Michael S. Smith, Director and President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 27 th day of February, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer STATEMENT OF WITNESS On the date written above, the principal declared to me in my presence that this instrument is his general durable power of attorney and that he had willingly signed or directed another to sign for him, and that he executed it as his free and voluntary act for the purposes therein expressed. /s/ Karen K. Blair Signature of Witness #1 Karen K. Blair Printed or typed name of Witness #1 ING, 5780 Powers Ferry Rd., NW Address of Witness #1 Atlanta, GA 30327 /s/ Marilyn J. Copeland Signature of Witness #2 Marilyn J. Copeland Printed or typed name of Witness #2 ING, 5780 Powers Ferry Rd., NW Address of Witness #2 Atlanta, GA 30327 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Nicholas Morinigo and Julie Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28755 333-66757 333-111686 333-133944 033-23458 333-28769 333-70600 333-124953 333-133076 033-27766 333-30180 333-90516 333-133152 333-158928 033-34827 333-33914 333-101481 333-133153 333-59261 333-57218 333-111684 333-133154 333-28679 333-63692 333-111685 333-133155 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 I hereby ratify and confirm on this 7 th day of March, 2012, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ewout L. Steenbergen Ewout L. Steenbergen, Director, Executive Vice President and Chief Financial Officer State of New York County of New York On the 7 th day of March in the year 2012, before me, the undersigned, personally appeared Ewout L. Steenbergen, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. Helen M. Scheuer /s/ Helen M. Scheuer Notary Public, State of New York Notary Public No. 01SC3352985 Qualified in New York County Commission Expires 4-30-2015 CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the principal, you give the person whom you choose (your agent) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. Important Information for the Agent at the end of this document describes your agents responsibilities. Your agent can act on your behalf only after signing the Power of Attorney before a notary public. You can request information from your agent at any time. If you are revoking a prior Power of Attorney by executing this Power of Attorney, you should provide written notice of the revocation to your prior agent(s) and to the financial institutions where your accounts are located. You can revoke or terminate your Power of Attorney at any time for any reason as long as you are of sound mind. If you are no longer of sound mind, a court can remove an agent for acting improperly. Your agent cannot make health care decisions for you. You may execute a Health Care Proxy to do this. The law governing Powers of Attorney is contained in the New York General Obligations Law, Article 5, Title 15. This law is available at a law library, or online through the New York State Senate or Assembly websites, www.senate.state.ny.us or www.assembly.state.ny.us. If there is anything about this document that you do not understand, you should ask a lawyer of your own choosing to explain it to you. Signature of Agents: Commonwealth of Pennsylvania /s/ Nicholas Morinigo County of Chester Nicholas Morinigo On this, the 26 th day of March, 2012, before me Maureen O’Hara, the undersigned officer, personally Commonwealth of Pennsylvania appeared Nicholas Morinigo, known to me (or Notarial Seal satisfactorily proven) to be the person whose name is Maureen O’Hara, Notary Public subscribed as attorney in fact for Ewout L. Steenbergen, West Chester Boro, Chester County and acknowledged that he executed the same as the act of My Commission Expires Jan. 12, 2014 his principal for the purposes therein contained. /s/ Maureen O’Hara Notary Public State of Connecticut /s/ J. Neil McMurdie County of Hartford Town of Windsor J. Neil McMurdie The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by J. Neil Nicole L. Molleur McMurdie, as attorney in fact on behalf of Ewout L. Notary Public Within and for Steenbergen. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public State of Connecticut /s/ Julie Rockmore County of Hartford Town of Windsor Julie Rockmore The foregoing instrument was executed and acknowledged before me this 23 rd day of March, 2012, by Julie Nicole L. Molleur Rockmore, as attorney in fact on behalf of Ewout L. Notary Public Within and for Steenbergen. The State of Connecticut My commission expires: Nov. 30, 2014 /s/ Nicole L. Molleur Notary Public IMPORTANT INFORMATION FOR THE AGENT: When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes on you legal responsibilities that continue until you resign or the Power of Attorney is terminated or revoked. You must: (1) act according to any instructions from the principal, or, where there are no instructions, in the principals best interest; (2) avoid conflicts that would impair your ability to act in the principals best interest; (3) keep the principals property separate and distinct from any assets you own or control, unless otherwise permitted by law; (4) keep a record of all receipts, payments, and transactions conducted for the principal; and (5) disclose your identity as an agent whenever you act for the principal by writing or printing the principals name and signing your own name as agent in either of the following manner: (Principals Name) by (Your Signature) as Agent, or (your signature as Agent for (Principals Name). You may not use the principals assets to benefit yourself or give major gifts to yourself or anyone else unless the principal has specifically granted you that authority in this Power of Attorney or in a Statutory Major Gifts Rider attached to this Power of Attorney. If you have that authority, you must act according to any instructions of the principal or, where there are no such instructions, in the principals best interest; You may resign by giving written notice to the principal and to any co-agent, successor agent, monitor if one has been named in this document, or the principals guardian if one has been appointed. If there is anything about this document or your responsibilities that you do not understand, you should seek legal advice. Liability of the agent: The meaning of the authority given to you is defined in New Yorks General Obligations Law, Article 5, Title 15. If it is found that you have violated the law or acted outside the authority granted to you in the Power of Attorney, you may be liable under the law for your violation.
